This case was filed in the Supreme Court April 9, 1930, and is an appeal from the judgment obtained by the plaintiff quieting title to certain premises as against George E. Stubblefield. Motion to dismiss has been filed herein by the defendant in error the Chicago, Rock Island  Pacific Railroad Company, alleging that the case should be dismissed for the reason it was a necessary party, and that it was never served with case-made, and supporting the same by numerous authorities. A response herein has been filed under date of August 21, 1931, and the only allegation therein contained is that this court ought to pass upon the merits of the case, and no authorities whatever are cited.
Defendant in error having shown by the record and the authorites cited that it was a necessary party and was not served with the case-made in the proceedings, a matter which is jurisdictional, the appeal is therefore dismissed and the judgment of the trial court affirmed.